                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

BENJAMIN THOMAS,

             Plaintiff,

v.                                    Case No. 8:19-cv-179-T-33TGW

JOHN JOSEPH FRANKLIN and
MILLER’S ALE HOUSE, INC.,

             Defendants.

______________________________/

                                ORDER

      Before this Court is Defendants John Joseph Franklin and

Miller’s Ale House, Inc.’s Motion to Dismiss Plaintiff’s

Amended Complaint with Prejudice (Doc. # 25), filed on March

7,   2019.   Pro   se   Plaintiff   Benjamin   Thomas   responded   in

opposition on March 15, 2019. (Doc. # 27). For the reasons

that follow, the Motion is granted.

I.    Background

      On December 31, 2018, Thomas initiated this action in

state court alleging Franklin and Miller’s Ale House filed a

false police report against him, which caused him harm and

aided in the escape of the actual person who committed a

crime. (Doc. # 1-1 at 2). Thomas’s complaint implied Franklin

and Miller’s Ale House’s conduct was related to disability

discrimination by alleging, “The Procedure for the actions of
the   Defendant’s       needs       to    change          for    engaging        Disabled

Individuals. The Defendant’s procedure to target Disabled

individuals in possession of Service Animals needs to change.”

(Id. at 3). In the complaint’s “Statement of Claim” section,

Thomas alleged this action arose under 28 U.S.C. § 4101, 18

U.S.C. § 1503, and 18 U.S.C. § 1001. (Id. at 1).

      This is not the first case brought by Thomas against

Franklin. In fact, Thomas filed a nearly identical complaint

against Franklin in this Court on October 2, 2017. See Thomas

v. Franklin, 8:17-cv-2294-T-17TGW (Doc. # 1). It is not clear

whether Franklin knew about the prior lawsuit, as the case’s

docket does not indicate whether Franklin was served with

process.     A    Report      and    Recommendation,                which    dismissed

Thomas’s complaint because the statutes cited therein – 28

U.S.C.   §   4101      and    18    U.S.C.          §§    1001   and   1503       –    were

inapplicable to the case but granted Thomas leave to amend,

was   adopted     on   November          1,       2017.    Id.     (Doc.    ##    5,    7).

Ultimately, the case was dismissed on February 5, 2019, after

Thomas failed to file an amended complaint. Id. (Doc. # 9).

      Following removal in this case, Franklin and Miller’s

Ale House moved to dismiss the complaint, arguing the statutes

enumerated       in   the    complaint            were    either    inapplicable        to

Thomas’s allegations or did not provide for private causes of



                                              2
action. (Doc. # 9). The Court deferred ruling on the motion

to dismiss and scheduled a status conference to allow Thomas

an opportunity to explain his arguments against the motion.

(Doc.   #   10).   However,   Thomas   did   not   attend   the   status

conference. The Court therefore granted the motion to dismiss

because the statutes cited in Thomas’s complaint did not

create private causes of action. (Doc. # 19). Nonetheless, in

an abundance of fairness to Thomas as a pro se plaintiff, the

Court authorized Thomas to file an amended complaint because

it appeared Thomas was also trying to state a claim under the

Americans with Disabilities Act for disability discrimination

in his original complaint. (Id.).

     In response to the Court’s Order granting the motion to

dismiss, Thomas filed a motion for clarification requesting

the Court explain what “private cause of action” meant. (Doc.

# 21). The Court reiterated that Thomas had no case under 28

U.S.C. § 4101 and 18 U.S.C. §§ 1503 and 1001 but explained

that Thomas was being given another opportunity to try to

state a different cause of action. (Doc. # 22).

     Subsequently, Thomas filed his amended complaint, which

essentially contained the same allegations as the original

complaint. (Doc. # 23). Indeed, despite the Court’s previous

explanation, Thomas alleges in his amended complaint that



                                  3
this action arises under 28 U.S.C. § 4101 and 18 U.S.C. §

1001, as well as now 18 U.S.C. § 1512. (Id. at 1). In response,

Franklin and Miller’s Ale House filed the instant Motion to

Dismiss, arguing again that the statutes enumerated in the

amended    complaint      are   either    inapplicable       to   Thomas’s

allegations or do not provide for private rights of action.

(Doc. # 25). Thomas has responded (Doc. # 27), and the Motion

is ripe for review.

II.    Legal Standard

       The Court construes pro se pleadings liberally and holds

them to a less stringent standard than those drafted by

attorneys. Hughes v. Lott, 350 F.3d 1157, 1160 (11th Cir.

2003). But, “a pro se litigant is still required to conform

to procedural rules, and a district judge is not required to

rewrite a deficient pleading.” McFarlin v. Douglas County,

587 F. App’x 593, 595 (11th Cir. 2014).

       On a motion to dismiss pursuant to Rule 12(b)(6), this

Court accepts as true all the allegations in the complaint

and    construes   them    in   the   light   most   favorable     to   the

plaintiff. Jackson v. Bellsouth Telecomms., 372 F.3d 1250,

1262    (11th   Cir.   2004).    Further,     this   Court    favors    the

plaintiff with all reasonable inferences from the allegations




                                      4
in the complaint. Stephens v. Dep’t of Health & Human Servs.,

901 F.2d 1571, 1573 (11th Cir. 1990). However,

       [w]hile a complaint attacked by a Rule 12(b)(6)
       motion to dismiss does not need detailed factual
       allegations, a plaintiff’s obligation to provide
       the grounds of his entitlement to relief requires
       more than labels and conclusions, and a formulaic
       recitation of the elements of a cause of action
       will not do. Factual allegations must be enough to
       raise a right to relief above the speculative
       level.

Bell   Atl.    Corp.   v.   Twombly,   550   U.S.   544,   555   (2007)

(citations omitted). Courts are not “bound to accept as true

a legal conclusion couched as a factual allegation.” Papasan

v. Allain, 478 U.S. 265, 286 (1986). The Court must limit its

consideration to well-pleaded factual allegations, documents

central   to   or   referenced   in    the   complaint,    and   matters

judicially noticed. La Grasta v. First Union Sec., Inc., 358

F.3d 840, 845 (11th Cir. 2004).

III. Analysis

       Thomas attempts to bring a claim under 28 U.S.C. §

4101(1), which defines the term “defamation” for the Securing

the Protection of our Enduring and Established Constitutional

Heritage (SPEECH) Act. As the Court previously explained,

Section 4101, which provides the definitions for the SPEECH

Act, does not create a cause of action. See Rosado v. Nichols,

No. 2:17-cv-195-FtM-99MRM, 2017 WL 1476255, at *5 n.3 (M.D.



                                  5
Fla.   Apr.   25,   2017)    (“Plaintiff    asserts    that    he   brings

defamation claims pursuant to 28 U.S.C. § 4101. This statute

does not set forth a cause of action.” (citation omitted)).

Furthermore,    the       SPEECH    Act   prohibits    recognition      or

enforcement    of     a   foreign   defamation   judgment      unless   it

satisfies      both       First     Amendment    and     due        process

considerations. See 28 U.S.C. § 4102(a). Thomas’s amended

complaint makes no reference to a defamation judgment, let

alone a foreign one. See Rosado, 2017 WL 1476255, at *5 n.3

(“Plaintiff does not attempt to enforce a foreign judgment,

and any cause of action purportedly based on § 4101 is

dismissed with prejudice.”).

       Thomas also attempts to bring claims under 18 U.S.C. §§

1512 and 1001. Again, as previously explained, 18 U.S.C. §

1001, which makes it a crime to make false statements or use

false documents in a matter within federal jurisdiction, is

a criminal statute that does not create a private cause of

action. See Lichtenberg v. Sec’y of the Navy, 627 F. App’x

916, 917 (11th Cir. 2015) (per curiam) (“Section 1001 of Title

18 of the U.S. Code . . . does not provide a civil cause of

action.”). Likewise, 18 U.S.C. § 1512, which makes it a crime

to tamper with a witness, is also a criminal statute that

does not create a private cause of action. See Johansen v.



                                     6
Modrak, No. 18-cv-63120-BLOOM/Valle, 2019 WL 316702, at *2

(S.D. Fla. Jan. 23, 2019) (“Plaintiff alleges that Defendant

violated 18 U.S.C § 1512 . . . . However, no private cause of

action exists for violations of this statute.”).

      In sum, while the Court construes pro se pleadings

liberally, the Court cannot create causes of action where

they do not exist. In both this action and the prior action

brought against Franklin, it has been explained to Thomas

that the statutes cited in his complaints cannot provide him

any relief. Consequently, the claims brought under 28 U.S.C.

§ 4101 and 18 U.S.C. §§ 1512 and 1001 are dismissed with

prejudice. There being no other claims before the Court, the

Clerk is directed to close this case.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

(1)   Defendants John Joseph Franklin and Miller’s Ale House,

      Inc.’s Motion to Dismiss Plaintiff’s Amended Complaint

      with Prejudice (Doc. # 25) is GRANTED.

(2)   Pro se Plaintiff Benjamin Thomas’s claims brought under

      28 U.S.C. § 4101 and 18 U.S.C. §§ 1512 and 1001 (Doc. #

      23) are DISMISSED WITH PREJUDICE.

(3)   The Clerk is directed to CLOSE this case.




                              7
     DONE and ORDERED in Chambers in Tampa, Florida, this

20th day of March, 2019.




                            8
